Citation Nr: 1737143	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for left ankle impingement syndrome with chronic sprain/strain and degenerative joint disease.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.

3.  Entitlement to special monthly pension based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1942 to December 1945.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2014, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence indicates that the Veteran has not had ankylosis of the left ankle at any time during the appeal period.

2.  The impairment caused by the Veteran's service-connected left ankle and left foot disabilities does not require the care or assistance of another on a regular basis or render the Veteran housebound.

3.  Prior to August 20, 2013, the Veteran's disabilities were not shown to be so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; or to require that he remain in bed.

4.  From August 20, 2013, the evidence shows that there was a factual need for the regular aid and attendance of another person due to the Veteran's disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left ankle impingement syndrome with chronic sprain/strain and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).

3.  Prior to August 20, 2013, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person were not met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).

4.  From August 20, 2013, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person were met.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Although the examination of record does not address range of motion testing with weight or non-weight bearing, or active or passive range of motion, see Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing); Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720, at 3-4 (Vet. App. Dec. 15, 2016) (the plain language of § 4.59 indicates that it is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements but may be applicable to the evaluation of musculoskeletal disabilities without range of motion measurements), because the Veteran's left ankle rating during the period on appeal is the highest rating possible for limitation of motion, the factors addressed in Correia are not applicable.  The next higher rating would not depend upon range of motion measurements, as it requires ankylosis of the ankle joint, and there is no way to go back in time and assess these factors.  Thus, a remand on this basis would be of no benefit to the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).   See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board and the Secretary] with no benefit flowing to the veteran.").  In addition, although the RO attempted to schedule an examination in August 2014, the Veteran cancelled it, and even if another one were to be scheduled, for reasons discussed below, it does not appear that the Veteran would be able to attend a VA examination.  Finally, pursuant to the Board's September 2014 remand, the AOJ requested that the Veteran identify records pertinent to his claims and obtained outstanding VA treatment records.  As such, the Board finds that there has been substantial compliance with the Board's September 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999);  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's left ankle disability is rated under Diagnostic Code 5271 applicable to limited motion of the ankle.  Limited motion of the ankle is assigned a 10 percent rating when the limitation is moderate and a 20 percent rating when it is marked.  Ankle ankylosis in plantar flexion of less than 30 degrees is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ratings of 30 and 40 percent are available when there is ankylosis of the ankle in plantar flexion greater than 30 degrees, in dorsiflexion between 0 and 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Separate rating criteria are available for astragalectomy, os calcis, malunion or the astragalus, and ankylosis of the subastragalar or tarsal joint, but as the Veteran has not at any time been shown to have these disorders, nor do they allow for a rating higher than the 20 percent already assigned, these rating criteria will not be considered at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2016).

The Veteran submitted a claim for an increased rating for his service-connected left ankle disability in May 2010.

In a June 2010 statement, the Veteran wrote that his left ankle had worsened and that he could not stand for long periods of time.

The Veteran attended a VA examination in June 2010.  He reported pain that was usually worse with standing and walking.  He denied any recent physical therapy.  He denied interference with job or daily activity, problems with repetitive use, incapacitating episodes or flare-ups.  Physical examination revealed some arthritic changes in the left ankle, some medial and lateral joint line tenderness but no instability.  Anterior drawer and talar tilt tests were negative.  There was some discomfort with deep palpation over the joint line.  Motor strength was 5/5 in all planes of motion.  Dorsiflexion was to 10 degrees and plantarflexion was to 25 degrees.  The Veteran complained of pain with dorsiflexion subjectively but there were no objective signs of pain.  There was no additional limitation of joint function due to pain, fatigue or lack of endurance.  X-rays showed degenerative changes of the left ankle and heterotopic ossification.

A June 2011 VA treatment record shows that the Veteran reported dancing in his basement daily.  He walked with a cane and exhibited some wobbliness but did not fall.  He complained of occasional left ankle pain.

An October 2012 VA treatment record shows that the Veteran complained of occasional left ankle pain.  The physician noted that physical examination was unremarkable and that he would take Tylenol for pain.  Subsequent VA treatment records show similar findings.

After reviewing all of the evidence of record, the Board finds that a rating higher than 20 percent for the Veteran's left ankle disability is not warranted.  The Veteran clearly has significant limitation of motion in his left ankle, as well as symptoms such as pain and weakness.  This constitutes "marked" limitation of motion, which is the highest rating that can be assigned under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  No higher rating can be assigned unless the Veteran's left ankle demonstrates ankylosis.

The preponderance of the evidence shows that he has not had, at any time during the period on appeal, ankylosis of the left ankle.  Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  An ankylosed joint is more commonly referred to as "frozen."  See, e.g., Dorland's Illustrated Medical Dictionary 286 (32d ed. 2012).

The preponderance of the evidence shows he has marked limitation of motion, and in the absence of evidence of ankylosis, no higher rating can be assigned.  The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned the maximum rating for the right ankle based on limitation of motion, and pain alone does not allow for a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Board has considered the Veteran's lay statements regarding the functional impact of his service-connected left ankle disability.  He is competent to report his own observations with regard to the severity of his disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that he has trouble walking, standing, using stairs, and performing any kind of physical activity because of pain and weakness in his ankle.  These statements are credible and consistent with the rating assigned.  The occurrence of pain and weakness while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The preponderance of the evidence is against the assignment of a rating higher than 20 percent for a left ankle disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of a higher rating, it is not applicable.  See 38 U.S.C.A. § 5107(b).

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2016).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the U.S. Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

In the present case, the Veteran has only been granted service connection for a left ankle disability and residuals of a crushed foot.  His combined evaluation has been 20 percent since November 2007.  The Veteran essentially contends that the service-connected left ankle and left foot disabilities are so debilitating that they render him unable to perform activities of daily living and warrant a grant of special monthly compensation for aid and attendance.  In a June 2010 correspondence, the Veteran contends that his left ankle prevents him from standing for long periods of time and as a result prevents him from completing activities of daily living.  He reports that his wife has to help him with getting out of bed, climbing up and down the stairs and with personal care such as bathing and dressing.  He reports that in December 2009, he fell getting out of bed and his wife called first aid to help him get up.  An associated record from the Roseland Volunteer First Aid Squad shows that they put him back in bed after arriving to find him out of bed. 

As discussed above, at the June 2010 VA ankle examination, the Veteran reported pain that was usually worse with standing and walking but denied interference with job or daily activity, problems with repetitive use, incapacitating episodes or flare-ups.  Physical examination revealed no instability, and there were negative anterior drawer and talar tilt tests.  Motor strength was 5/5 in all planes of motion.  Dorsiflexion was to 10 degrees and plantarflexion was to 25 degrees, without additional limitation of joint function due to pain, fatigue or lack of endurance.

A March 2011 VA treatment record shows that the Veteran was noted to be "going good for his age" and was independent in his activities of daily living.

A June 2011 VA treatment record shows a preventive health screen indicating that although the Veteran ambulated with a cane and had an unsteady gait or transfer difficulty, he had not fallen in the past three months.  A frail elderly screening evaluation shows that he did not present with acute fall and had not fallen in the past 12 months.  The Katz Index of Independence in Activities of Daily Living showed that he did not need supervision, direction or personal assistance with bathing; that he could get clothes from closets and drawers and put on clothes and outer garments complete with fasteners (although he may have help tying shoes); that he was independent with toileting, transferring, continence, and feeding (although preparation of food may be done by another person).  His total score was six points, reflecting independence.

The June 2011 VA treatment record shows that the Veteran was doing well, listening to music and dancing in the basement daily.  He walked with a cane and exhibited some wobbliness but did not fall.  He complained of occasional left ankle pain.

The October 2012 VA treatment record shows that the Veteran complained of occasional left ankle pain.  The physician noted that physical examination was unremarkable and that he would take Tylenol for pain.  Another October 2012 VA treatment record shows that the Veteran had not fallen in the past 12 months.  His Katz Index of Independence in Activities of Daily Living responses remained unchanged with a total score of six, reflecting independence.

An August 20, 2013 VA treatment record shows that the Veteran had difficulty ambulating due to low back pain to both legs on standing and even walking one step.  He reported that if he sits, he has much less pain and that his legs feel like lead.  The Veteran was using a cane although his son-in-law reported that he refused to use a cane or walker in the house.  He spent most of the day sitting.  There was no chest pain but some shortness of breath upon walking.  He reported that at times he would fall but had not been injured.  The Veteran reported difficulty putting on socks and the physician advised the son-in-law to buy diabetic socks and put in a request to prosthetics for a grabber device to assist with pulling up the socks.  The physician additionally noted that the Veteran had mild dementia from multiple prior silent strokes.

A November 2013 VA treatment record reflects that the Veteran's spouse was providing help with his activities of daily living and instrumental activities of daily living.  The Veteran was noted to be homebound and in the last seven days, expressed difficulty with preparing meals, performing housework, shopping, transportation, managing medications, and managing his own finances.  These needs reflected a recent change in the Veteran's functioning.  A registered nurse had provided assistance to the Veteran at his home in the past 30 days.  There were hazards or other factors that made it difficult for the Veteran to enter or leave the home.  Another November 2013 VA treatment record shows that the Veteran had been referred for VA homemaker/home health aide but was placed on the wait list since the program was full.

A March 2014 VA treatment record reflects that the Veteran was notified that his home health aide services were scheduled to start in one week.  He had been approved for assistance twice a week for three hours in the afternoon.  A notation suggested that the reason for the home services was the Veteran's memory loss.

An August 2014 VA treatment record shows that after the Veteran's last day of home health aide service in June 2014, he had been admitted to long term care.

After review of the lay and medical evidence of record, the Board finds that the criteria for special monthly compensation have not been met.  Again, the Veteran's only service-connected disabilities are for a left ankle disability and a left foot disability but the most probative evidence above does not show that these disabilities have rendered him housebound or in need of regular and attendance of another person.  In this regard, although the Veteran has claimed that his left ankle has resulted in the need for aid and attendance, at the June 2010 VA examination, the Veteran denied interference with job or daily activity, problems with repetitive use, incapacitating episodes or flare-ups, and the examiner found no instability, full strength, and substantial range of motion without additional limitation due to pain, fatigue or lack of endurance.  Although the Roseland Volunteer First Aid Squad record confirms that he fell in December 2009, there is no indication that this was the result of his left ankle or foot, nor is it clear how an ankle or foot disability could cause someone to fall from a non-weight bearing position such as lying in bed.  Moreover, the March 2011 VA treatment record shows that the Veteran was independent in his activities of daily living and the June 2011 VA treatment record indicated that although he ambulated with a cane and had an unsteady gait, he had not fallen in the past 12 months and was independent with bathing, dressing, toileting, transferring, continence, and feeding.  The June 2011 VA treatment record showed that he reported dancing in the basement daily and the October 2012 VA treatment record shows that he continued to be independent with bathing, dressing, toileting, transferring, continence, and feeding.

Although by August 2013 the Veteran started to exhibit significantly more impairment in his ability to perform activities of daily living, there is no indication that this was the result of his left foot and ankle disabilities.  The August 2013 VA treatment record reflects that the Veteran had difficulty ambulating due to low back pain to both legs, there was shortness of breath upon minimal exertion, he had difficulty reaching and grabbing as the physician recommended obtaining a grabber device to help with pulling up socks, and he had mild dementia from multiple prior silent strokes.  Although the Veteran was later noted to be homebound and in need of assistance with preparing meals, performing housework, shopping, transportation, managing medications, managing own finances, the March 2014 VA treatment record suggests that this was the result of his memory loss.

In sum, although the Veteran contends that his left ankle and left foot disabilities have rendered him in housebound and in need of regular aid and attendance of another person throughout the entire period on appeal, his own statements at the June 2010 VA examination and in the June 2011 VA treatment record undercut such a claim as do the objective medical findings at the June 2010 examination, and in the March 2011, June 2011 and October 2012 VA treatment records.  While the evidence does show that his independence progressively diminished, there is no indication that it was the result of his service-connected left foot or ankle disabilities.  As such, the evidence weighs against a finding that the Veteran's service-connected disabilities have resulted in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or rendered the Veteran permanently bedridden or so helpless as to be in need of regular aid and attendance.  The Board also finds that the criteria for special monthly compensation based on housebound status have not been met or approximated since the evidence does not show that the Veteran was housebound due to service-connected disabilities at any time during the period and his combined disability evaluation has been only 20 percent.

Based on the above, the Board finds that the criteria for entitlement to special monthly compensation by reason of needing the aid and attendance of another person and/or being housebound have not been met, and the appeal must be denied.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Special Monthly Pension

Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), (d).

VA's governing laws and regulations also direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b).

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  Permanently housebound means substantial confinement to the Veteran's home and immediate premises.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

Based on the evidence as discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to special monthly pension benefits based on the need for the regular aid and attendance of another person was warranted as of August 20, 2013.  During this period, at a minimum, the evidence shows that the Veteran was unable to keep himself ordinarily clean and presentable without assistance and that he had physical impairment requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  The August 2013 VA treatment record show that at that time the Veteran spent most of the day sitting, had difficulty ambulating even one step, experienced falls, and had difficulty putting on socks.  Only months later, he was noted to be homebound, in need of assistance with activities of daily living and instrumental activities of daily living, and had received in home assistance from his spouse and a registered nurse.  Thereafter, he received regular assistance from a home health aide until June 2014 when he was admitted to long term care.  As such, for the period beginning August 20, 2013, resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran had a factual need for the regular aid or attendance of another person.  Hence, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met from August 20, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because special monthly pension is granted pursuant to the aid and attendance criteria, and this represents a greater benefit than an award of special monthly pension based on housebound status, further discussion of special monthly pension based on housebound status from August 20, 2013 is not warranted.

For the period prior to August 20, 2013, the most probative evidence shows that the Veteran's disabilities were not so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; or to require that he remain in bed.  Nor was he substantially confined to his dwelling and the immediate premises.  Indeed, as discussed above, in June 2010, he was able to attend a VA examination and multiple VA treatment records during this period indicate that he was independent in his activities of daily living.  As the preponderance of the evidence is against the Veteran's claim for special monthly pension based on the need for the regular aid and attendance of another person or being housebound for the period prior to August 20, 2013, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).



















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability evaluation in excess of 20 percent for left ankle impingement syndrome with chronic sprain/strain and degenerative joint disease is denied.

Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate is denied.

Prior to August 20, 2013, entitlement to special monthly pension based on the need for regular aid and attendance or being housebound is denied.

From August 20, 2013, entitlement to special monthly pension based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


